DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction dated 08/18/2021.
The office acknowledges the receipt of applicants’ amendment/arguments dated 12/23/2021.
Elected Species

    PNG
    media_image1.png
    479
    612
    media_image1.png
    Greyscale



The elected species was not found. Under MPEP 803.02, the search was again expanded to find an examinable species.

Examinable Species


    PNG
    media_image2.png
    262
    500
    media_image2.png
    Greyscale

	The examinable species is represented by CF8 (page 4) reads on Formula II wherein R1 and R4 = H; R2 and R3 is D [ X= single bond; R= H, L = phenylene];  A is phenyl. CF8 reads on claims 66-67, 71, 73, 67-77, 83-85. Claims 68-70, 72, 74-75, 78-81 are withdrawn from further consideration as not reading on the examinable species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 66-67, 71, 73, 7677 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawami (US 2009/0134779).

Regarding Claims 66-67, 71, 73, 76-77 Kawami teaches CF8 which reads on applicants’ Formula II, as discussed above (per claim 66).
A = C6 (per claim 67)
R2 and R3 is D (per claims 71, 73)
R1 and R4 = H (per claim 76)
R = H (per claim 77)
Regarding Claims 83-84, Kawami teaches an organic electroluminescent device (100) comprising an organic material layer (16), which is composed of a hole transporting layer (164), a light-emitting layer (166) and an electron transporting layer (167), between a pair of electrodes, namely a cathode (18) and an anode (12) (abstract). The light-emitting layer (166) includes a host material and a luminescence pigment (paragraph 24). The host material is composed of at least one type compound of carbazole compound and pyridine compound (paragraph 37) and can be represented by CF8 (above) (per claims 83-84).

Allowable Subject Matter
Claim 85 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Amendment
The office has applied new art; applicants’ arguments are moot.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786